Citation Nr: 0313926	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable evaluation for 
patellofemoral pain of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1969 to 
December 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for patellofemoral 
pain of the left knee and assigned a noncompensable rating.  

The Board remanded the veteran's claim in February 2001.


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had degenerative arthritis of the left knee.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had extension of the left knee to 0 degrees, and flexion to 
120 degrees; he has not had painful motion or limitation of 
function of the left knee.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had subluxation or lateral instability of the left knee.  


CONCLUSION OF LAW

The requirements for a compensable rating for patellofemoral 
pain syndrome of the left knee are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in April 1998.  The 
veteran described getting occasional left knee pain.  
Examination showed no tenderness to palpation, and no 
swelling, deformity, or instability.  Flexion was 120 degrees 
and extension was 0 degrees.  Under diagnosis, the examiner 
wrote occasional pain of the left knee, and diagnosis of 
tendonitis in the past.  X-ray of the left knee was normal.  

The veteran underwent a VA examination in October 2001.  The 
veteran stated that he did not have knee pain at the present 
time unless he had a flare-up after backpacking or prolonged 
running.  He denied instability and recent subluxation of the 
left knee.  The veteran's gait was normal, and there was no 
limitation of function on standing and walking.  The 
appearance of the knee joints was within normal limits 
without heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Drawer and McMurray's 
tests were negative bilaterally.  There was full range of 
motion of the bilateral knee joints without pain.  Therefore, 
the DeLuca issue was negative for the left knee.  Flexion was 
to 140 degrees, and extension was to 0 degrees.  There were 
no constitutional symptoms of bone disease such as anemia, 
weight loss, fever, or skin disorder.  X-ray of the left knee 
was normal.  Under diagnosis, the examiner wrote that the 
veteran's condition had resolved, there was no residual pain, 
range of motion was within normal limits, and that x-rays 
were normal.  The examiner commented that there would be no 
effect on the veteran's usual occupation, and that the 
veteran should not be affected by his left knee condition.  

Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1999 Statement of 
the Case as well as the January 2003 Supplemental Statement 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In the January 2003 Supplemental Statement of the Case, the 
RO provided the veteran notice about the VCAA.  In the SSOC, 
the RO informed the veteran about the provisions of the VCAA, 
requiring it to ask the veteran about any additional evidence 
he wanted obtained, and that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the SSOC, the veteran has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his left knee.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection for 
patellofemoral pain of the left knee.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis in flexion between 10 
and 20 degrees, then a 40 percent rating is assigned.  When 
there is ankylosis but with a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5256 (2002).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2002).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (2002).

When semilunar cartilage has been removed and is symptomatic, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (2002).

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, a 20 percent rating is assigned. When 
flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  When flexion of the leg is limited to 60 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5260 (2002).

When extension of the leg is limited to 45 degrees, a 50 
percent rating is assigned. When extension of the leg is 
limited to 30 degrees, a 40 percent rating is assigned.
When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  When extension of the leg is limited to 
5 degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5261 (2002).  

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The veteran's left knee disability has been rated 
noncompensably disabling under Diagnostic Code 5257 for other 
impairments of the knee.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  In order to be entitled to a 10 
percent rating under Diagnostic Code 5257, the evidence must 
show recurrent subluxation or lateral instability, which is 
at least slight.  However, at the veteran's April 1998 VA 
examination, there was no deformity or instability, and at 
the veteran's October 2001 VA examination, the appearance of 
the knee joints was within normal limits with no abnormal 
movements or instability.  Drawer and McMurray tests were 
negative.  Thus, the veteran does not warrant a compensable 
rating under Diagnostic Code 5257.  

The veteran does not warrant a compensable rating under 
Diagnostic Codes 5260 or 5261, as his limitation of flexion 
has never been 60 degrees, and his limitation of extension 
has never been 5 degrees.  At his April 1998 VA examination, 
flexion was 120 degrees, and extension was 0 degrees.  At his 
October 2001 VA examination, flexion was 140 degrees, and 
extension was 0 degrees.  



Even when painful motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260 or 5261.  
Although the veteran described getting occasional pain of the 
left knee at his April 1998 VA examination, at his October 
2001 VA examination, there was full range of motion of the 
left knee without pain, and there was no limitation of 
function on standing and walking.  The examiner commented 
that there would be no effect on the veteran's usual 
occupation, and that the veteran should not be effected by 
his left knee condition.  Thus, the veteran is not entitled 
to a compensable rating pursuant to the factors in 38 C.F.R. 
§ § 4.40 and 4.45.  Since the x-rays of the veteran's left 
knee have all been normal with no evidence of arthritis, he 
is not entitled to a compensable rating under Diagnostic 
Codes 5003 or 5010, or a separate rating under VAOPGCPREC 23-
97.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his 
patellofemoral pain of the left knee.  As such, the benefit-
of-the-doubt doctrine is not for application.  Accordingly, 
the noncompensable rating assigned for patellofemoral pain of 
the left knee was proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's left knee disorder.  The record is complete 
with records of prior medical history and rating 

decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

ORDER

The initial noncompensable evaluation for patellofemoral pain 
of the left knee was proper and is maintained; the appeal is 
denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

